DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed July 13, 2021.  Claims 1-20 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (US 2010/0284091 A1).
In regard to claim 9, Okamoto discloses a liquid lens, comprising (see e.g. Figure 1): 
a first plate 10 accommodating a conductive liquid 13 and a non-conductive liquid 12, the first plate 10 comprising an opening formed therein; 
 16 disposed on the first plate 10; 
a second electrode 15 disposed under the first plate 10; 
a second plate 14 disposed on the first electrode 16¸ the second plate 14 being formed of a glass material (see e.g. paragraph [0026]); 
a third plate 11 disposed under the second electrode 15 the third plate 11 being formed of a glass material (see e.g. paragraph [0026]);
a light-blocking layer S disposed between the first plate 10 and third plate 11, the light blocking layer S having a ring structure that is bonded to the first plate 10 and includes a buffer layer (i.e. the label labeled S) between the first plate 10 and the third plate 11, the light-blocking layer S comprising a hole having a size smaller than  minimum size of the opening.
In regard to claim 10, Okamoto discloses a liquid lens, comprising (see e.g. Figure 1): 
a first plate 10 in which a conductive liquid 13 and a non-conductive liquid 12 are disposed, the first plate 10 comprising an opening formed therein; 
a first electrode 16 disposed on the first plate 10; 
a second electrode 15 disposed under the first plate 10; 
a second plate 14 disposed on the first electrode 16; 
a third plate 11 disposed under the second electrode 15;
a light-blocking layer S configured in a plate structure disposed in a direction parallel to an optical axis between the first plate 10and any one of the  second and third plates 11,
wherein the opening comprises one side and opposite side having a larger size than the one side (i.e. upper and lower sides);
wherein the light-blocking layer is disposed at the one side of the opening, and has a lower light transmittance than the first plate 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2010/0284091 A1) in view of Takai (US 2010/0232028 A1).
In regard to claim 1, Okamoto discloses a liquid lens, comprising (see e.g. Figure 1): 
a first plate 10, the first plate accommodating a conductive liquid 13 and a non-conductive liquid 12, including an opening formed therein, and the opening having an inclined surface; 
a first electrode 16 disposed on the first plate 10; 
a second electrode 15 disposed under the first plate 10; 
a second plate 14 disposed on the first electrode 16; 
a third plate 11 disposed under the second electrode 15;
a light-blocking layer S configured in a structure disposed in a direction parallel to an optical axis between the first plate 10 and the third plate 11.
	Okamoto fails to disclose
	the first plate formed of a silicon material.
However, Takai discloses (see e.g. Figure 5):
	the first plate 41 formed of a silicon material (see e.g. paragraph [0074]).

Doing so would provide a plate/substrate that may be easily and reliably patterned to have a particular inclined surface (see e.g. paragraph [0025] of Takai).
In regard to claim 2, Okamoto discloses the limitations as applied to claim 1 above, and
the light-blocking layer S comprises a hole formed at a position corresponding to the opening in the first plate 10.
In regard to claim 3, Okamoto discloses the limitations as applied to claim 2 above, and 
wherein the hole in the light-blocking layer S is located within the opening in the first plate when viewed from above the opening in the first plate 10.
In regard to claim 4, Okamoto discloses the limitations as applied to claim 1 above, but fails to explicitly disclose
wherein the inclined surface is inclined at an angle of 55º to 65 º.
However, Takai discloses (see e.g. Figure 2):
wherein the inclined surface is inclined at an angle of 55º (see e.g. paragraph [0058]), which falls within applicant’s claimed range. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
Given the teachings of Takai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Okamoto with wherein the inclined surface is inclined at an angle of 55º to 65 º.
(see e.g. paragraph [0022] of Takai).
In regard to claim 5, Okamoto discloses the limitations as applied to claim 1 above, and 
wherein the second plate 14 and the third plate 11 are formed of a glass material (see e.g. paragraph [0026]).
In regard to claim 7, Okamoto, in view of Takai, discloses the limitations as applied to claim 1 above, but fail to explicitly disclose
wherein the inclined surface comprises a lower end having an uneven or rounded shape.
However, it would have been an obvious matter of design choice modify the inclined surface such that the inclined surface comprises a lower end having an uneven or rounded shape., since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (see e.g. MPEP 2144.04, in re Dailey, 357 F.2d 669 149 USPQ 47 (CCPA 1966)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Okamoto, in view of Takai, with 
wherein the inclined surface comprises a lower end having an uneven or rounded shape.

	Doing so would provide an incline shape that may be determined by etching conditions in the fabrication process that result in uneven surfaces.
In regard to claim 8, Okamoto discloses the limitations as applied to claim 1 above, and
wherein the second electrode 15 is disposed between the first plate 10 and the light-blocking layer S.
In regard to claim 11, Okamoto discloses the limitations as applied to claim 1 above, and
S is included in or adhered to the third plate 11 and defines an open surface.
Okamoto fails to explicitly disclose
wherein the light-blocking layer includes a light-absorbing material.
However, Okamoto does disclose the light-blocking layer S includes a “non-light-transmissive material” as a stop element S.  One of ordinary skill in the art would recognize that light absorbing materials are often used a light-blocking layers.  Further, it is noted that even in the even the non-light-transmissive material” instead includes a reflective material, some amount of light would be absorbed by the light, satisfying the claim limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Okamoto with wherein the light-blocking layer includes a light-absorbing material.
Doing so would provide a commonly used material to block light transmission, as is known in the art.
In regard to claim 12, Okamoto discloses the limitations as applied to claim 1 above, and
the light-blocking layer S is disposed between the third plate 11 and the first plate 10 and defines an open surface.
Okamoto fails to explicitly disclose
wherein the light-blocking layer is formed in the shape of a ring.
However, it would have been an obvious matter of design choice to use a configuration in which the light-blocking layer is formed in the shape of a ring in order to adequate achieve light blocking in a circular or ring shaped lens system.

Doing so would provide a light-blocking layer that may be configured to block light corresponding to a shape of the lens device.
In regard to claim 13, Okamoto discloses the limitations as applied to claim 1 above, and
wherein the light-blocking layer S includes a plate structure as the structure including a hole formed therein, which is disposed between the third plate 11 and the first plate 10 and defines an open surface.
In regard to claim 14, Okamoto discloses the limitations as applied to claim 1 above, and 
wherein the opening is formed in the shape of a hole that has a circular-shaped cross-section (see e.g. paragraph [0026]).
In regard to claim 15, Okamoto discloses the limitations as applied to claim 1 above, and
wherein an inner side portion of the light-blocking layer S is disposed so as to be closer to the optical axis than an inner side portion of the inclined surface formed in the opening.
In regard to claim 16, Okamoto, in view of Takai, discloses the limitations as applied to claim 1 above, but fails to disclose
wherein a portion at which an upper surface or a lower surface of the first plate is connected to the inclined surface formed in the opening in the first plate has a rounded shape.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Okamoto with the light-blocking layer is formed in the shape of a ring.
Doing so would provide substrate/plate that has a shape that achieves a desired optical results or that is a normal result of the etching/fabrication process.
In regard to claim 17, Okamoto discloses the limitations as applied to claim 1 above, and
wherein a region occupied by the opening that is defined by an upper side or a lower side of the first plate has a circular shape (see e.g. paragraph [0026]).
In regard to claim 18, Okamoto, in view of Takai, discloses the limitations as applied to claim 17 above, but fails to disclose
wherein a boundary of the region occupied by the opening includes an uneven portion.
However, it would have been an obvious matter of design choice to use a configuration in which a boundary of the region occupied by the opening includes an uneven portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Okamoto, in view of Takai, with wherein a boundary of the region occupied by the opening includes an uneven portion.
Doing so would provide substrate/plate that has a shape that achieves a desired optical results or that is a normal result of the etching/fabrication process.
In regard to claim 19, Okamoto, in view of Takai, discloses the limitations as applied to claim 1 above.  Okamoto further discloses
wherein the light-blocking layer S is disposed at a position corresponding to the boundary.
Okamoto, in view of Takai, fails to disclose
the boundary including the uneven portion.
However, it would have been an obvious matter of design choice to use a configuration in which the boundary including the uneven portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Okamoto, in view of Takai, with the boundary including the uneven portion.
Doing so would provide substrate/plate that has a shape that achieves a desired optical results or that is a normal result of the etching/fabrication process.
In regard to claim 20, Okamoto discloses the limitations as applied to claim 1 above, and 
wherein a region that is located at an upper side of the first plate 10 among a region occupied by the opening is larger than a region that is located at a lower side of the first plate 10 among the region occupied by the opening.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2010/0284091 A1) in view of Takai (US 2010/0232028 A1) and further in view of Choi et al. (WO 2008/08025 A1).
In regard to claim 6, Okamoto, in view of Takai, discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the first electrode and the second electrode comprise chrome (Cr), and wherein the first plate, the second plate, and the third plate are bonded to each other via the first electrode and the second electrode comprising chrome (Cr).
However, Choi et al. discloses (see e.g. Figure 7):
wherein the first electrode 230,240 and the second electrode 420,430 comprise chrome (Cr) (see e.g. paragraphs [0065]-[0066]), and wherein the first plate 310, the second plate 210, and the third plate 410 are bonded to each other via the first electrode 230,240 and the second electrode 420,430 comprising chrome (Cr).
Given the teachings of Choi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Okamoto, in view of Takai, with wherein the first electrode and the second electrode comprise chrome (Cr), and wherein the first plate, the second plate, and the third plate are bonded to each other via the first electrode and the second electrode comprising chrome (Cr).
Doing so would provide a material having an excellent adhesion property for bonding the layers together (see e.g. paragraph [0084] of Choi et al.).

Response to Arguments
Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive. 
In regard to independent claim 1, applicant’s arguments, on pages 7-9, that the previously applied prior at fails to disclose the limitations of claim 1, as newly amended, have been fully considered and are appreciated.  However, the examiner respectfully disagrees.
Namely, applicant argues that the element labeled Sin Figure 1 of Okamoto may not be used to teach applicant’s light blocking layer as applicant argues that S is actually a portion of element 10.  However, the examiner disagrees with this assertion.  Although Okamoto discloses that element 10 may further be used as a stop (applicant’s light blocking layer), this does not indicate that layer S is not a separate layer.  Further, in Figure 1, at least electrode 15 lies between element S and element 10.  Applicant further points to dependent claim 4 of Okamoto where it is noted that element 10 “also operates as the stop”.  However, it is noted that dependent claim 3, on which claim 4 depends, includes a limitations that separately claim the stop (applicant’s light blocking layer).  
Similar arguments apply to independent claims 9 and 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.